Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 as filed 09/30/2019, are examined herein. 

Claim Rejections - 35 USC § 101
Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a payment transaction process. 
Claim 1 is directed to the abstract idea of a “selecting an account for a financial transaction”, which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “receiving,…, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card; receiving, …., a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types; and identifying,…, from the list of one or more non-standard payment card types, a non-standard payment card; providing, …. via one or more communications complying with a payment information standard, information authorizing payment of a first portion of the payment transaction based on the standard payment card; providing,… via one or more non-standard protocol communications, information authorizing payment of a second portion of the payment transaction based on the non-standard payment card; receiving,…., approval of payment of the first portion of the payment transaction based on the standard payment card; and receiving,…, approval of payment of the second portion of the payment transaction based on the non-standard 
Claim 8 is directed to the same abstract idea and  recites “receiving,…, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card; receiving, …, a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types; and identifying, …, from the list of one or more non-standard payment card types, a non-standard payment card; processing, …, a first portion of the payment transaction based on the standard payment card and a second portion of the payment transaction based on the non-standard payment card.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 14 is directed to the same abstract idea and recites “…wherein the … executes the instructions to: receive, f…, a request to process the payment transaction, the request being associated with a first payment account; identify, based on the payment transaction, a second payment account; provide, … via one or more communications complying with a payment information standard, information authorizing payment of a first portion of the payment transaction based on the first payment account; provide, … via one or more non-standard protocol communications, information authorizing payment of a second portion of the payment transaction based on the second payment account; receive, …, approval of payment of the first portion of the payment transaction based on the first payment account; and receive, …, approval of payment of the second portion of the payment transaction based on the second payment account.”
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of claims 1, 8, and 14 such as “payment reader, payment device, remote server”  represent the 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1, 8 and 14 not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using “selecting an account for a financial transaction” using computer technology (e.g. a payment reader, a payment device,  a server, memory, and a processing unit). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional features such as the type of transaction account or the type of communication protocol.  There are no additional technological elements. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of selecting an account for a financial transaction.
Dependent claims 2-7, 9-13, and 15-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Written Description- Lack of Algorithm
Claims 1, 8 and 14  recite the  limitations of “a second message that does not comply with a standard payment protocol” and “one or more non-standard protocol communications”. The specification at [0014 - 0018] teaches a standard protocol, does not clarify the uncertainty of what a non-standard protocol is. Similarly, claims 3,4,9,10, 12, 16, 17, and 20 recite a background communication protocol, payment account, and payment card. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Claims 2-7, 9-13, and 15-20 are rejected due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
One Sentence Format Required
Claim 20 recites the limitation: “wherein the processing unit further executes the instructions to: transmit, to the payment device, a request to notify a user that the second payment account may be used for the payment transaction. providing, from the payment reader to a payment service system, the identifying information for the first payment account and the identifying information for the first background account; and receiving, at the payment reader from the payment service system, approval of the payment transaction based on the first payment account and the first background account.” The claim(s) must be in one sentence form only.  See MPEP 2173.05. Appropriate correction is required. For the purpose of examination, the instant limitation will be interpreted as “wherein the processing unit further executes the instructions to: transmit, to the payment device, a request to notify a user that the second payment account may be used for the payment transaction.”
Unclear Scope
Claims 1, 8 and 14  recite a limitation of “a second message that does not comply with a standard payment protocol” and “one or more non-standard protocol communications”. The specification at [0014 - 0018] teaches a standard protocol, does not clarify the uncertainty of what a non-standard protocol is. Similarly, claims 3,4,9,10, 12, 16, 17, and 20 recite a background communication protocol, payment account, and payment card. The specification suggests the background protocol is related to a non-standard protocol. This is not a sufficient definition as the non-standard protocol is not explained. The broadest reasonable interpretation of the instant limitation includes any communications protocol, any credit card, and any account.  Applicant is referred to In re 

Means Plus Function
Claim 14 recites the following mean-plus-functions limitations: a memory,  a processing unit, a remote server. The noted above claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
   Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150339648 (Kushevsky) in view of US 20150112822 (Aaron).

Claims 1 and 14:  Kushevsky teaches:
receiving, by the payment reader from a payment device, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card; (FIG.2 and [0065])
receiving, by the payment reader from the payment device, a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types; and  ([0064])
identifying, by the payment reader, from the list of one or more non-standard payment card types, a non-standard payment card;  (FIG. 5,6 and [0064])
providing, from the payment reader to a first remote server via one or more communications complying with a payment information standard, information authorizing payment of a first portion of the payment transaction based on the standard payment card; ([0074-0076])
receiving, by the payment reader from the first remote server, approval of payment of the first portion of the payment transaction based on the standard payment card; and ([0076])
Kushevsky does not explicitly teach, but Aaron does teach:
providing, from the payment reader to a second remote server via one or more non-standard protocol communications, information authorizing payment of a second portion of the payment transaction based on the non-standard payment card; (Aaron FIG. 5A and [0066])
receiving, by the payment reader from the second remote server, approval of payment of the second portion of the payment transaction based on the non-standard payment card.  (Aaron FIG. 5A and [0066])
The inventor is motivated to combine the financial transaction system of Kushevsky with the multiple account authorization and transaction processing of Aaron because Aaron explicitly teaches ([002] “Consumers may carry multiple payment cards or other payment objects for a variety of reasons, 
Claims 2 and 15. Kushevsky and Aaron teach: The method of claim 1, further comprising: 
Aaron further teaches:
processing the payment transaction, by the payment reader, based on the receipt of the approval of payment of the first portion of the payment transaction and the approval of payment of the second portion of the payment transaction.  (Aaron FIG. 1 # 125,  (Aaron FIG. 5A and [0066])
Claims 3 and 16. Kushevsky and Aaron teach: The method of claim 1, 
Aaron further teaches:
wherein the one or more non-standard protocol communications use a background communication protocol.   (Aaron [0047])
Claims 4 and 10. Kushevsky and Aaron teach: The method of claim 1, 
Aaron further teaches:
wherein the non-standard payment card corresponds to a background payment account.   (Aaron  [0047])
Claims 5 and 11. Kushevsky and Aaron teach: The method of claim 1, 
Kushevsky further teaches:
wherein the non-standard payment card corresponds to a loyalty account or promotional account. (FIG. 5 and [0064])
Claims 6 and 19. Kushevsky and Aaron teach: The method of claim 1, 
Kushevsky further teaches:
wherein the payment information standard comprises a Europay/Mastercard/Visa (EMV) standard.  ([0042-0043])
Claims 7,13 and 20. Kushevsky and Aaron teach: The method of claim 1, further comprising:
Kushevsky further teaches:
transmitting, from the payment reader to the payment device, a request to notify a user that the non-standard payment card may be used for the payment transaction.   ([0064] “number of loyalty points accumulated.”)
Claim 8. Kushevsky teaches: A method for a payment reader to process a payment transaction, the method comprising: 
receiving, by the payment reader from a payment device, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card; (FIG.2 and [0065])
receiving, by the payment reader from the payment device, a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types; and (FIG.5 and [0064])
identifying, by the payment reader, from the list of one or more non-standard payment card types, a non-standard payment card; (FIG. 2 # 2015 and [0064])
Kushevsky does not explicitly teach, but Aaron does teach:
processing, by the payment reader, a first portion of the payment transaction based on the standard payment card and a second portion of the payment transaction based on the non-standard payment card.   (Aaron FIG. 5A and [0066])
The inventor is motivated to combine the financial transaction system of Kushevsky with the multiple account authorization and transaction processing of Aaron because Aaron explicitly teaches ([002] “Consumers may carry multiple payment cards or other payment objects for a variety of reasons, however, some consumers find carrying such an array of payment options inconvenient and burdensome.” See MPEP 2143 (I) G. 

Claim 9. Kushevsky and Aaron teach:  The method of claim 8, 
Aaron further teaches:
wherein the second message that does not comply with a standard payment protocol is sent to the payment reader from the payment device via a background communication protocol.   (Aaron [0047])
Claims 12 and 17. Kushevsky and Aaron teach: The method of claim 8, 
Aaron further teaches:
wherein the identifying of the non-standard payment card comprises: obtaining, by the payment reader, a list of one or more background payment card types; and identifying, by the payment reader, from the list, a background payment card, wherein the second payment account corresponds to the background payment card.   (Aaron  [0047], [0078])
Claim 15. Kushevsky and Aaron teach: The device of claim 14, 
Aaron further teaches:
wherein the processing unit further executes the instructions to: process the payment transaction based on the receipt of the approval of payment of the first portion of the payment transaction and the approval of payment of the second portion of the payment transaction.   (Aaron FIG. 5A and [0066])
Claim 18. Kushevsky and Aaron teach: The device of claim 14, 
Kushevsky further teaches:
wherein the second payment account is a loyalty account or promotional account.  (Aaron [0053-0054])


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending Application No. 15581972 (US 20180315038). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited application teaches essentially the same series of steps. US  20180315038 teaches a method for establishing background communication with a payment device and carrying out a payment transaction. The broadest reasonable interpretation of claim 8 of the instant application includes the teachings of claim 1 of the cited application.  These both teach a payment transaction using two accounts. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
US 16/588964 – Claim 8
US 15/581972 – Claim 1
 receiving, by the payment reader from a payment device, a first message complying with a standard payment protocol, the first message including a request to process the payment transaction, the request being associated with a standard payment card;
 receiving, at the payment reader, a request to process a payment transaction; establishing, by the payment reader, between a first communication interface of the payment reader and a first communication interface of the payment device, …
receiving, by the payment reader from the payment device, a second message that does not comply with a standard payment protocol, the second message including a list of one or more non-standard payment card types;
receiving, at the payment reader from the payment device via the first wireless communications, one or more background information messages including the identifying information for the background account;

 receiving, at the payment reader from the payment device via the second wireless communications, one or more payment information messages including identifying information for a payment account,
 processing, by the payment reader, a first portion of the payment transaction based on the standard payment card and a second portion of the payment transaction based on the non-standard payment card.
providing, by the payment reader to a payment service system, in connection with the payment transaction, both the identifying information for the payment account and the identifying information for the background account; and receiving, at the payment reader from the payment service system, approval of the payment transaction based on both the payment account and the background account.



	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 10026076 (Kumar) mobile phone app for payment. (24) For example, a loyalty card account may be a closed loop loyalty card account.
US 10417635 (Aaron) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        	
	
/ERIC T WONG/Primary Examiner, Art Unit 3692